Citation Nr: 0205327	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-24 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
loss of use of the right foot.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1960 to October 
1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 RO rating that denied 
entitlement to special monthly compensation (SMC) based on 
loss of use of the right foot.  (The file also indicates the 
veteran wants service connection for loss of use of the right 
foot declared in order to help him establish entitlement to 
automobile and specially adaptive housing benefits.) 


FINDINGS OF FACT

1.  The veteran is service-connected for status-post lumbar 
laminectomy, which is evaluated as 60 percent disabling, and 
he is in receipt of a total disability rating based on 
individual unemployability (TDIU rating).

2.  The veteran's service-connected low back disability 
affects his right lower extremity, but there is remaining 
function in the right lower extremity such that he would not 
be equally well served by a right leg amputation stump with 
prosthesis.  


CONCLUSION OF LAW

The criteria for SMC based on loss of use of the right lower 
extremity have not been met.  38 U.S.C.A. § 1114(k) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.350, 4.63 (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual background

The veteran served on active duty from August 1960 to October 
1968.  While on active duty, in February 1963, he was in a 
motorcycle accident that resulted in lumbosacral strain.  
Service medical records also reflect that the veteran had 
right leg shortening by half an inch with resulting chronic 
back pain.  

The RO awarded service connection for chronic lumbar strain 
at a noncompensable level in a July 1969 rating.  In May 
1974, the RO increased the rating for the service-connected 
chronic lumbar strain to 10 percent.  

After active service, in 1974, he suffered a work-related 
injury that aggravated his spinal condition, necessitating 
lumbar laminectomy surgery for herniated nucleus pulposus.

In a February 1977 rating, the RO increased the rating for 
the veteran's service-connected low back disability, which 
was now described as status post laminectomy to 60 percent 
and awarded a TDIU rating. 

In August 1980, he underwent a lumbar laminectomy.  In 1984, 
he was in an automobile accident, again requiring an 
operation on his lumbar vertebrae.  

The veteran underwent a VA spinal examination in May 1996.  
He reported numbness of the legs with severe low back pain 
with radiation to the right leg; he also reported severe 
noise in his right hip.  Pain worsened when walking a lot or 
driving a car.  Evaluation revealed a postural abnormality in 
which the right leg was shorter than the left leg by one 
inch.  He also had severe lumbosacral scoliosis.  There was 
evidence of a well-healed lumbar laminectomy scar associated 
with severe lumbosacral paravertebral muscle spasm.  There 
was exquisite pain in all movements of the lumbar spine.  He 
had generalized muscle atrophy of the lower extremities.  
Patellar and Achilles reflexes were 2+ bilateral and 
symmetric.  He could not raise with the toes and heels with 
both feet.  He had positive straight leg raising and Lasegue 
sign in both legs.  He had severe weakness of both ankles, 
dorsiflexion muscles, extensor hallucis longus and plantar 
flexion muscles, and gastrocnemius with a muscle strength of 
3/5, which was fair.  He walked with the aid of Canadian 
crutches with a slow guarded gait and an abnormal posture 
with an increase in lumbar lordosis.  The diagnosis was 
residuals of lumbar laminectomy times two.  The VA examiner 
noted, however, that there was no loss of use of the lower 
extremities.

VA treatment records from 1996 through 1999 show that the 
veteran was undergoing physical therapy for problems 
associated with iliolumbar myositis, including right foot 
drop; he also was being seen for various other problems, 
including severe osteoporosis.  These records also reflect 
that he used forearm crutches to walk short distances and a 
self-propelled wheelchair.  He also used a short right leg 
brace.  A February 1997 record notes right snapping hip 
syndrome.  September 1997 bone density testing revealed 
evidence of severe osteopenia within the region of the 
femoral neck and moderate osteopenia within the greater 
trochanter.  In October 1997, he described 6/10 pain in the 
low back area that radiated to the dorsal area and the right 
lower extremity, with numbness in both legs; he again 
reported wheelchair use, forearm crutch use, and decreased 
tolerance on long standing positions.  According to a January 
1998 treatment record, the severe osteoporosis was in the 
lumbar area and in the hips.  A February 1998 treatment 
record indicates that he had full range of motion of all 
joints of the lower extremities.  In March 1998, while he 
presented with improvement of the lower extremities, there 
was still numbness of the legs, especially on the right, and 
he continued to use forearm crutches and a short leg brace at 
home and a wheelchair outside the house; there also was 
crepitus on movement of the right ankle.  April 1998 X-ray 
reports showed mild diffuse osteopenia of the right foot, but 
no fractures, dislocations, or abnormal soft tissue 
calcifications; there also was diffuse osteopenia of both 
ankles, with adequate preservation of the intra-articular 
spaces, but no fractures or dislocations.  

He underwent a VA spinal examination in June 1998, at which 
time he reported moderate low back pain associated with 
numbness of the legs; but he denied any other symptomatology 
in his legs.  He indicated that he used crutches to ambulate 
in his house and a wheelchair for long ambulation.  He could 
walk when unassisted, but his legs tired easily.  There was 
severe painful motion of the lumbar spine from the first 
degree to the last degree of the range of motion, along with 
muscle weakness, severe lumbar paravertebral muscle spasm, 
and severe tenderness.  Neurologically, he had a normal gait 
cycle, positive straight leg raising and Lasegue sign in both 
legs.  Knee jerks were 2+ bilaterally and symmetric.  He had 
diminished ankle jerks +1 bilaterally.  He also had 
diminished pinprick and smooth sensation of the right L4-L5-
S1 dermatomes of the right leg.  The diagnosis was status-
post lumbar laminectomy, and it was further specified that 
there was no loss of use of the lower extremities.  

September 1998 VA bone density examination revealed mild to 
moderate osteopenia on the region of the greater trochanter.  
A February 1999 treatment record indicates that he had full 
range of motion of all joints of the lower extremities and 
positive straight leg raising at 65 degrees.

In a November 1998 rating, the RO continued the 60 percent 
evaluation that was in effect for status post laminectomy; it 
also denied SMC based on loss of use of one foot, SMC based 
on loss of use of the right foot, and entitlement to 
automobile and adaptive equipment  or adaptive equipment 
only.

The veteran underwent a VA motor nerve conduction study in 
January 1999.  There were prolonged sural nerve latencies 
(relating to the lower leg) as well as decreased conduction 
velocities on the left peroneal nerve (relating to the ankle 
and fibular head), resulting in an abnormal study with 
criteria comparable with a mixed sensori-motor peripheral 
neuropathy.  

In August 1999, the veteran filed a claim seeking SMC based 
on loss of use of the right leg.

In October 1999, the veteran underwent several VA 
examinations.  On peripheral nerves examination, he reported 
that he was not doing so well.  He said that after back 
surgeries he developed a right hip problem and a right foot 
drop, and he always had a gait problem.  He said the gait 
problems had become progressively worse; after the surgeries, 
he would walk with a cane at first, then with Canadian 
crutches, and in the past two years, with a wheelchair for 
long distances.  He related he could walk short distances 
with the cane or the crutches inside his house, but if he 
tried to walk longer distances, his legs would get tired, his 
right knee would fail him, and he would fall.  He complained 
of constant low back pain, radiating down the right lower 
extremity, and numbness in both lower extremities.  He was 
able to get up from the wheelchair with difficulty and to 
give a few steps with a short leg brace on the right leg, 
with a very awkward and difficult gait.  He was definitely 
unable to walk long distances, and he needed a wheelchair.  
He was unable to do Romberg and tandem tests.  There was no 
dysmetria on the upper extremities.  There was diminished 
pinprick on the right lower extremity as compared to the 
left.  His deep tendon reflexes were symmetric all over, and 
there were no pathologic reflexes.  The diagnosis was status 
post lumbar laminectomies for herniated nucleus pulposus.  

On VA examination of the spine from October 1999, it was also 
noted that he could not walk long distances and that he was 
unable to do household chores.  There was symmetric right 
lower extremity with listing to the right side.  He had 
atrophy of the right calf muscle, with foot drop on the right 
lower extremity.  Manual muscle test of the right quadriceps 
was 4.5/5; of the hamstring, it was 5/5; of the tibialis 
anterior on the right, it was 2/5; of the extensor hallux 
longus on the right, it was 1/5; of the peroneus longus on 
the right, it was 2/5; of the gastrocnemius muscle on the 
right, it was 2/5.  Straight leg raising was positive on the 
right, and there was genu recurvatum of the right lower 
extremity.  He was able to put weight on the right lower 
extremity, and he was able to transfer with minimal 
difficulty.  Deep tendon reflexes were plus 3 for the 
patellar, bilaterally, and plus 2 for the Achilles tendon, 
bilaterally.  The right lower extremity was measured at 10 
centimeters below the patellar as being 33 centimeters in 
circumference, whereas the left lower extremity was measured 
as being 36 centimeters at that level.  Both thigh muscles 
were 48 centimeters in circumference when measured 14 
centimeters above the patella.  The diagnoses were herniated 
nucleus pulposus; status post laminectomy twice (1974 and 
1984); genu recurvatum, right; and drop foot, right.  The 
examiner noted that the veteran did not have loss of use of 
the right lower extremity because he was able to use the 
right lower extremity for transfers and to bear weight with 
and without ankle orthosis.  
 
In February 2000, the RO denied the veteran's claim for SMC 
based on the loss of use of the right foot under 38 U.S.C.A. 
§ 1114(k).

The veteran underwent a VA aid and attendance or housebound 
examination in October 2000.  He was reported to be using two 
Canadian crutches to walk, but he could walk with the 
crutches for only short distances that did not exceed 200 
feet.  He had to use a wheelchair for longer distances due to 
severe pain in the low back.  The veteran arrived at the VA 
examination by himself, that is, without an attendant, but he 
came using a wheelchair.  He was described as not being 
permanently bedridden.  On a typical day, the veteran would 
drive to a VA outpatient clinic, where he would assist in the 
processing of laboratory forms as a volunteer; in this 
capacity, he generally would sit at a desk.  Afterwards, he 
also would walk to the occupational therapy section of the 
clinic using a wheelchair, where he also helped.  After 
lunch, he returned home, where he would rest in bed and watch 
television later.  On examination, he was noted as using 
Canadian crutches, but as being wheelchair-ridden for most of 
the time.  He could walk well with the crutches, but his 
walking was affected by pain in the low back and right hip by 
distances that should not exceed 200 feet.  No limitations of 
motion or deformities of the spine were noted.  The diagnoses 
were status post lumbar laminectomy L4-L5 and L5-S1, status 
post operative; arterial hypertension; degenerative joint 
disease of the spine; osteoporosis; a history of autonomic 
dysreflexia; and a history of angina pectoris.

The RO had the case reviewed by a rating board staff 
physician who provided a written opinion in September 2001.  
The doctor reviewed the history and recent examination 
findings, and concluded there was no indication to support 
loss of use of the right foot or right lower extremity.  The 
doctor noted that the evidence of right foot drop did not 
confirm a complete right common peroneal nerve paralysis that 
would be equivalent to loss of use.



II.  Legal analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the RO has informed the appellant of the evidence 
necessary to substantiate his claim.  Pertinent medical 
records have been obtained and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001) (Veterans Claims Assistance 
Act of 2000), Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

In pertinent part, SMC may be awarded if the veteran, as the 
result of a service-connected disability, has suffered 
anatomical loss or "loss of use" of a foot.  38 U.S.C.A. § 
1114(k); 38 C.F.R. § 3.350(a).  Loss of use of a foot will be 
held to exist when no effective function remains other than 
that which would be equally well served by an amputation 
stump at the site of the election below knee with use of a 
suitable prosthesis.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63.  Examples of 
loss of use of a foot include extremely unfavorable ankylosis 
of the knee or complete ankylosis of two or more major joints 
of an extremity, or shortening of the lower extremity of 3 1/2 
inches or more.  Another example of loss of use of a foot is 
complete paralysis of the external popliteal nerve (common 
peroneal) and consequent footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Id.

The evidence shows that the veteran has undergone 
laminectomies for his service-connected low back disability 
and that he is has related problems with his right lower 
extremity.  However, various VA examinations have 
specifically ruled out the possibility that he has lost the 
use of his right foot.  The evidence shows right foot drop 
for several years, and he has difficulties in walking.  He 
says that at home he walks in the house for short distances 
with the aid of crutches and a short leg brace on his right 
leg, and outside the house he uses a wheelchair to ambulate.  
While the veteran has right foot drop and testing shows mixed 
sensori-motor peripheral neuropathy, there is no evidence of 
complete paralysis of the peroneal nerve (one of the possible 
examples of loss of use of a foot described in the pertinent 
regulation).  In addition, there is no evidence of ankylosis 
to warrant a similar finding of loss of use of the right 
foot.  The veteran still retains some use of his right foot, 
as evidenced by his ability, albeit compromised, to walk 
around the house with crutches and a brace.  

The evidence demonstrates that although the veteran's 
service-connected low back disability affects his right lower 
extremity, there is remaining function in the right foot and 
leg such that he would not be equally well served by a right 
leg amputation stump with prosthesis.  Under the criteria of 
the cited legal authority, there is no loss of use of the 
right foot.

Thus the Board finds that the requirements for SMC based on 
loss of use of the right foot are not met.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to SMC based on loss of use of the right foot is 
denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



